Case 8:18-cr-00078-VMC-TGW Document 61 Filed 10/27/20 Page 1 of 8 PageID 277




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   BRADNEY HENRY MCGARY,


   v.                                 Case No. 8:18-cr-78-T-33TGW
                                               8:20-cv-1914-T-33TGW

   UNITED STATES OF AMERICA.

   _______________________________/

                                   ORDER

         This matter is before the Court pursuant to Bradney Henry

   McGary’s pro se 28 U.S.C. § 2255 Motion to Vacate, Set Aside,

   or Correct Sentence (Civ. Doc. # 1, Crim. Doc. # 59), filed

   on August 12, 2020. The United States responded on August 25,

   2020. (Civ. Doc. # 3). McGary failed to timely file a reply.

   For the reasons set forth below, the Motion is denied.

   I.    Background

         In February 2018, McGary pled guilty to conspiracy to

   distribute 500 grams or more of a mixture and substance

   containing a detectable amount of cocaine in violation of 21

   U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(b), conspiracy to

   commit Hobbs Act robbery in violation of 18 U.S.C. § 1951(a),

   two counts of Hobbs Act robbery in violation of 18 U.S.C. §§

   1951(a), (b), and 2, and using, carrying, and discharging a

   firearm during and in relation to a crime of violence in


                                     1
Case 8:18-cr-00078-VMC-TGW Document 61 Filed 10/27/20 Page 2 of 8 PageID 278




   violation of 18 U.S.C. §§ 924(c)(1)(A)(iii) and 2. (Crim.

   Doc. # 5). McGary’s conviction under Section 924(c) was

   predicated on one of his charges for Hobbs Act robbery. (Crim.

   Doc. # 45 at 5). On October 17, 2018, the Court sentenced

   McGary to 230 months’ imprisonment, followed by eight years’

   supervised release. (Crim. Doc. # 53). McGary did not appeal.

         On March 17, 2020, McGary filed a motion to appoint

   counsel, requesting assistance to challenge his sentence in

   light of the Supreme Court’s ruling in Davis v. United States,

   139 S. Ct. 2319 (2019). (Crim Doc. # 56). McGary’s motion to

   appoint counsel was denied by Magistrate Judge Thomas G.

   Wilson on April 9, 2020. (Crim. Doc. # 57).

         In June 2020, McGary filed an application for leave to

   file a second or successive Section 2255 motion with the

   Eleventh Circuit Court of Appeals. (Crim. Doc. # 58). The

   Eleventh Circuit denied McGary’s application as unnecessary

   on June 29, 2020, explaining that “[a] search of all federal

   district-court dockets using McGary’s name . . . revealed no

   prior [Section] 2255 motions that he filed.” (Id. at 2).

         On August 12, 2020, McGary filed the instant Motion to

   Vacate, Set Aside, or Correct Sentence. (Civ. Doc. # 1, Crim.

   Doc. # 59), arguing that he is entitled to relief because the

   residual clause of 18 U.S.C. § 924(c) is unconstitutionally


                                     2
Case 8:18-cr-00078-VMC-TGW Document 61 Filed 10/27/20 Page 3 of 8 PageID 279




   vague. (Civ. Doc. # 1 at 4). The United States responded on

   August 25, 2020 (Civ. Doc. # 3), and McGary failed to reply

   before the deadline.

         On September 15, 2020, McGary filed a motion to appoint

   counsel regarding this Motion (Civ. Doc. # 7), which was

   denied by the Magistrate on October 20, 2020. (Civ. Doc. #

   8). McGary’s Section 2255 Motion is now ripe for review.

   II.   Discussion

         McGary argues that he is entitled to relief because the

   residual clause of 18 U.S.C. § 924(c) is unconstitutionally

   vague. (Civ. Doc. # 1 at 4). The claim is cognizable.         McGary

   bears the burden of proving that he is entitled to relief

   under Section 2255. See Rivers v. United States, 777 F.3d

   1306, 1316 (11th Cir. 2015) (“[W]e note that Rivers bears the

   burden to prove the claims in his [Section] 2255 motion.”).

         The United States argues that the Motion should be denied

   because (1) it is not timely, and (2) regardless of the

   Supreme Court’s ruling in Davis, “Hobbs Act robbery is a crime

   of violence under [Section] 924(c)’s elements clause.” (Civ.

   Doc. # 3). The Court will address each argument in turn.

         A.   Timeliness

         First, the United States argues that McGary’s Motion is

   untimely because he did not file his Motion within one year


                                     3
Case 8:18-cr-00078-VMC-TGW Document 61 Filed 10/27/20 Page 4 of 8 PageID 280




   of his judgment becoming final or within one year of the

   Supreme Court’s ruling in Davis. (Civ. Doc. # 3 at 8).

   However, the United States does note that McGary attempted,

   pro se, “to challenge the constitutionality of his [Section]

   924(c) conviction” in a motion to appoint counsel in March

   2020, which was before Davis’s one-year anniversary. (Id.).

          The one-year statute of limitations for filing a Section

   2255 motion begins to run from the latest of: (1) “the date

   on which the judgment of conviction becomes final”; (2) the

   date    any   unconstitutional   government    impediment    to   the

   movant’s motion is removed; (3) “the date on which the right

   was initially recognized by the Supreme Court,” if made

   retroactive; or (4) “the date on which the facts supporting

   the claim or claims could have been discovered through the

   exercise of due diligence.” 28 U.S.C. § 2255(f).

          McGary’s judgment of conviction became final on October

   31, 2018, because the Court entered judgment on October 17,

   2018, and McGary had fourteen days to file an appeal. (Doc.

   # 53); see Murphy v. United States, 634 F.3d 1303, 1307 (11th

   Cir. 2011) (“[W]hen a defendant does not appeal his conviction

   or sentence, the judgment becomes final when the time for

   seeking that review expires.”); see also Carabalis-Solis v.

   United States, No. 18-cv-2205-T-24TGW, 2018 WL 9537913, at *1


                                     4
Case 8:18-cr-00078-VMC-TGW Document 61 Filed 10/27/20 Page 5 of 8 PageID 281




   (M.D. Fla. Sept. 10, 2018) (“Judgment was entered against

   Petitioner on March 2, 2016, and thus, for purposes of the

   limitation period, Petitioner’s conviction became final when

   the 14-day period for filing an appeal elapsed on March 16,

   2016[.]”). Therefore, McGary had until October 31, 2019, to

   file a Section 2255 motion on any cognizable basis.

         However, on June 24, 2019, the Supreme Court issued its

   ruling in Davis, holding that the residual clause of Section

   924(c) was unconstitutionally vague. Davis, 139 S. Ct. at

   2336. Therefore, Davis extended the time McGary had to file

   a Section 2255 Motion challenging his conviction under Davis

   until June 24, 2020. 28 U.S.C. § 2255(f)(3).

         Although McGary did not file a Section 2255 motion until

   about two months after that deadline, in August 2020, he

   likely attempted to do so in his March 2020 pro se motion to

   appoint counsel and his June 2020 application for leave to

   file a second or successive Section 2255 motion. (Crim. Doc.

   ## 56; 58). However, even if McGary’s Motion is treated as

   timely, it is denied on the merits.

         B.   Applicability of Davis

         The United States argues that McGary’s Motion should be

   denied on the merits “because the holding in Davis does not

   impact his [S]ection 924(c) conviction.” (Civ. Doc. # 3 at


                                     5
Case 8:18-cr-00078-VMC-TGW Document 61 Filed 10/27/20 Page 6 of 8 PageID 282




   9). The Court agrees that Davis does not impact McGary’s

   sentence, and his Motion is therefore denied.

            McGary was convicted of one count of using, carrying,

   and discharging a firearm during and in relation to a crime

   of violence under Section 924(c). (Crim. Doc. # 53). Section

   924(c) defines a crime of violence as a felony that (1) “has

   as an element the use, attempted use, or threatened use of

   physical force against the person or property of another”

   (“elements      clause”)   or    (2)    “by       its   nature,    involves   a

   substantial risk that physical force against the person or

   property of another may be used in the course of committing

   the offense” (“residual clause”). 18 U.S.C. § 924(c)(3).

            The residual clause is the subject of the Supreme Court’s

   opinion in Davis. There, the Supreme Court deemed the residual

   clause’s definition of a “violent” felony unconstitutionally

   vague. Davis, 139 S. Ct. at 2336. However, the Eleventh

   Circuit has repeatedly held since Davis that Hobbs Act robbery

   qualifies as a crime of violence under the elements clause of

   Section 924(c). See, e.g., United States v. McCain, 782 F.

   App’x 860, 862 (11th Cir. 2019) (per curiam) (“Our binding

   precedent      holds    that    Hobbs       Act   robbery     –   the   statute

   underlying both of McCain’s predicate convictions – qualifies

   as   a    ‘crime   of   violence’   under         [Section]   924(c)(3)(A)’s


                                           6
Case 8:18-cr-00078-VMC-TGW Document 61 Filed 10/27/20 Page 7 of 8 PageID 283




   elements clause.”); Vega v. United States, 794 F. App’x 918,

   920 (11th Cir. 2019) (per curiam) (“We are bound by our prior

   holding in Saint Fleur that Hobbs Act robbery is a crime of

   violence under [Section] 924(c)’s elements clause.”); United

   States v. McCant, 805 F. App’x 859, 863-64 (11th Cir. 2020)

   (per curiam) (same).

         Because McGary’s conviction under Section 924(c) was

   predicated on his Hobbs Act robbery charge, which qualifies

   as a crime of violence under the elements clause, Davis does

   not impact his sentence. (Crim. Doc. # 45 at 5); see Battles

   v. United States, No. 3:17-cv-864-J-34MCR, 2020 WL 5407682,

   at *6 (M.D. Fla. Sept. 9, 2020) (finding that because the

   prisoner’s convictions were based on Hobbs Act robbery under

   the elements clause, Davis did not afford him any post-

   conviction relief). Therefore, even assuming McGary’s Motion

   is timely, it is denied on the merits. See Calderon v. United

   States, 811 F. App’x 511, 512 (11th Cir. 2020) (affirming the

   district court’s denial of the prisoner’s Section 2255 motion

   because his “conviction was based not only on his non-

   qualifying Hobbs Act conspiracy offense, but also on his

   offense for Hobbs Act robbery, which qualifies as a crime of

   violence under [Section] 924(c)’s elements clause”).




                                     7
Case 8:18-cr-00078-VMC-TGW Document 61 Filed 10/27/20 Page 8 of 8 PageID 284




   III. Certificate of Appealability and Leave to Appeal In
        Forma Pauperis Denied

         The   Court    declines    to   issue    a   certificate     of

   appealability because McGary has failed to make a substantial

   showing of the denial of a constitutional right as required

   by 28 U.S.C. § 2253(c)(2). Nor will the Court authorize McGary

   to proceed on appeal in forma pauperis because such an appeal

   would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

   McGary shall be required to pay the full amount of the

   appellate filing fee pursuant to Section 1915(b)(1) and (2).

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

         Bradney Henry McGary’s pro se 28 U.S.C. § 2255 Motion to

   Vacate, Set Aside, or Correct Sentence (Civ. Doc. # 1; Crim.

   Doc. # 59) is DENIED. The Clerk is directed to enter judgment

   for the United States of America and to CLOSE this case.

         DONE and ORDERED in Chambers in Tampa, Florida, this

   23rd day of October, 2020.




                                     8
